 

Exhibit 10.8

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

EMPLOYEE RESTRICTED SHARE UNIT PLAN

 

ARTICLE 1

PURPOSE

 

1.1Purpose

 

The purposes of this Restricted Share Unit Plan (the “Plan”) are to: (a) enhance
the Corporation’s ability to provide longer term incentive compensation to
Participants which is linked to performance of the Corporation and not dilutive
to shareholders, (b) assist the Corporation in attracting, retaining and
motivating the Participants; (c) provide incentives and motivation for
Participants through equity-based incentives that link compensation with the
value of the Corporation’s Common Shares; and (d) promote a closer alignment of
interests between Participants and the shareholders of the Corporation by
associating a portion of Participants’ compensation with the Corporation’s
Common Share price, that promotes and recognizes the success and growth of the
Corporation and assists in creating value for shareholders of the Corporation.
This Plan is effective as of January 23, 2013.

 

ARTICLE 2

INTERPRETATION

 

2.1Definitions

 

In and for the purposes of this Plan, except as otherwise expressly provided:

 

“Affiliate” means any corporation, partnership or other entity in which the
Corporation, directly or indirectly, has a majority ownership interest.

 

“Applicable Laws” means all corporate, securities or other laws (whether
Canadian or foreign, federal, provincial or state) applicable to the Corporation
in relation to the implementation and administration of this Plan and the
matters contemplated herein.

 

“Applicable Tax Withholdings” means any and all taxes and other source
deductions or other amounts which the Corporation or any Affiliate is required
by law to withhold or deduct in respect of any amount or amounts to be paid or
credited under this Plan.

 

“Beneficiary” of any Participant means, subject to any Applicable Laws, an
individual who, on the date of the Participant’s death, has been designated by
the Participant to receive benefits payable under this Plan following the death
of the Participant, either in a Grant Agreement or in such other form as may be
approved for such purpose by the Committee or the Corporation, or, where no such
designation is validly in effect at the time of death of a Participant, or if no
such individual validly designated survives the Participant until payment of
benefits payable under this Plan in respect of RSUs credited to the
Participant’s RSU Account, the legal representative (an administrator, executor,
committee or other like person) of the Participant.

 

“Board” means the board of directors of the Corporation.

 

 

 

  

“Board Guidelines” has the meaning defined in section 9.5.

 

“Business Day” means a day which is not a Saturday or Sunday or a day observed
as a holiday under the laws of the Province of British Columbia.

 

“Cause” for the purposes of the Plan, notwithstanding the terms of any agreement
between the Corporation or an Affiliate and any Participant, unless otherwise
defined in the applicable Grant Agreement or Grant Letter in respect of any RSUs
granted or awarded to any Participant, means the wilful and continued failure by
a Participant to substantially perform, or otherwise properly carry out, the
Participant’s duties on behalf of the Corporation or an Affiliate, or to follow,
in any material respect, the lawful policies, procedures, instructions or
directions of the Corporation or any applicable Affiliate (other than any such
failure resulting from the Participant’s Disability or incapacity due to
physical or mental illness), or the Participant wilfully or intentionally
engaging in illegal or fraudulent conduct, financial impropriety, intentional
dishonesty, breach of duty of loyalty or any similar intentional act which is
materially injurious to the Corporation, or which may have the effect of
materially injuring the reputation, business or business relationships of the
Corporation or an Affiliate, or any other act or omission constituting cause for
termination of employment without notice or pay in lieu of notice at common law.
For the purposes of this definition, no act, or failure to act, on the part of a
Participant shall be considered “wilful” unless done, or omitted to be done, by
the Participant in bad faith and without reasonable belief that the
Participant’s action or omissions were in, or not opposed to, the best interests
of the Corporation and its Affiliates.

 

“Committee” means the Compensation Committee and any committee of the Board
which may subsequently be established or designated for this purpose and to
which the Board delegates administration of this Plan, provided that if the
Compensation Committee ceases to exist, without any successor committee coming
into existence, “Committee” shall mean the Board.

 

“Committee Guidelines” has the meaning defined in section 9.6.

 

“Common Shares” means common shares in the capital of the Corporation.

 

“Corporation” means Ritchie Bros. Auctioneers Incorporated.

 

“Disability” in respect of any Participant, for the purposes of this Plan, means
any physical or mental incapacity of the Participant that prevents the
Participant from substantially fulfilling the Participant’s duties and
responsibilities on behalf of the Corporation, or, if applicable, an Affiliate,
or the Participant, to a substantial degree, being unable, due to illness,
disease, affliction, mental or physical disability or incapacity or similar
cause, to fulfill the Participant’s duties and responsibilities as an employee
of the Corporation or, if applicable, an Affiliate.

 

“Dividends” means ordinary course cash dividends which are declared and paid by
the Corporation on the Common Shares (and, for greater certainty, “Dividends”
will not include dividends which are payable in shares or securities or in
assets other than cash but will, however, include dividends which may be
declared in the ordinary course by the corporation on the Common Shares which
are payable, at the option of a shareholder, either in cash or in shares or
securities or in assets other than cash, reflecting the cash amount per Common
Share of such dividend).

 

 2 

 

  

“Dividend Equivalents” has the meaning defined in section 4.2.

 

“Employed” with respect to a Participant, means that (a) the Participant is
performing work at a workplace of the Corporation or an Affiliate, or elsewhere
on behalf of and at the direction of the Corporation or an Affiliate, or (b) the
Participant is not actively so performing such work due to a Period of Absence,
and (c) has not been given, or received, a notice of termination of employment
by the Corporation or an Affiliate. For greater certainty, a Participant shall
not be considered “Employed” or otherwise an Employee during any Notice Period
that arises upon the involuntary termination of the employment, whether for
Cause or otherwise, of the Participant by the Corporation or an Affiliate, as
applicable.

 

“Employee” means an employee of the Corporation or of any Affiliate.

 

“Fair Market Value” of a Common Share on any day means the volume weighted
average price of the Common Shares reported by the New York Stock Exchange for
the twenty trading days immediately preceding that day (or, if the Shares are
not then listed and posted for trading on the New York Stock Exchange, on such
other exchange or quotation system as may be selected for that purpose by the
Committee), provided that if the Common Shares are not listed or posted on any
exchange or quotation system, the Fair Market Value of the Common Shares will be
the fair market value of the Common Shares as determined by the Committee, and
provided that if the Fair Market Value as so determined is not denominated in
United States currency, the “Fair Market Value” shall be the U.S. dollar
equivalent of the Fair Market Value as herein otherwise determined.

 

“Grant Agreement” means an agreement between the Corporation and a Participant
evidencing any RSUs granted or awarded, as contemplated in section 3.6, and
“Grant Letter” means a letter issued to a Participant by the Corporation as
contemplated in section 3.6, in each case together with such schedules,
exhibits, amendments, deletions or changes thereto as are permitted under this
Plan.

 

“Grant Date” for any RSUs means the effective date of the grant or award of such
RSUs to a Participant under section 3.1.

 

“Income Tax Regulations” means regulations under the Income Tax Act (Canada).

 

“Notice Period”, in respect of any Participant whose employment is terminated by
the Corporation (or an Affiliate), means such period, if any, as the Committee
or an executive officer (other than the Participant) may in their discretion,
designate as the period of notice required to be given to the Participant in
respect of termination of his or her employment without Cause (and, for greater
certainty, there is no obligation for uniformity of treatment of Participants,
or any group of Participants, whether based on salary grade or organization
level or otherwise).

 

“Participant” means an Employee who has been designated by the Board or
Committee as eligible to participate in this Plan pursuant to section 3.1.

 

 3 

 

  

“Period of Absence”, with respect to any Participant, means a period of time
throughout which the Participant is on maternity or parental or other leave or
absence approved by the Corporation (or, if applicable, an Affiliate) or
required by law, or is experiencing a Disability.

 

“Restricted Share Unit” or “RSU” means one notional Common Share (without any of
the attendant rights of a shareholder of such share, including the right to vote
such share and the right to receive dividends thereon, except to the extent
otherwise expressly provided herein) credited by bookkeeping entry to a notional
account maintained for the Participant in accordance with this Plan.

 

“Restricted Share Unit Account” or “RSU Account” means an account described in
section 4.1.

 

“Retirement” of a Participant, unless otherwise defined in the applicable Grant
Agreement or Grant Letter in respect of any RSUs granted or awarded to the
Participant, means the retirement of the Participant when the Participant is not
less than 55 years of age.

 

“Section 409A” means section 409A of the Internal Revenue Code of the United
States of America, including the rules and authority thereunder.

 

“U.S. Participant” means a Participant that is a United States citizen, a
resident of the United States of America (including the States and the District
of Columbia and its territories and possessions and other areas subject to its
jurisdiction) or is otherwise subject to taxation under the Internal Revenue
Code of the United States of America, as amended, in respect of the
Participant’s compensation from the Corporation or an Affiliate.

 

“Vested Restricted Share Unit” and “Vested RSU” have the meanings defined in
section 5.1.

 

“Vesting Period”, in respect of any RSU, except as the Committee may otherwise
determine, means the period commencing on the effective date of the grant or
award of such RSU and ending on such time as the Board or Committee may
determine pursuant to sections 3.1 and 3.2, provided, however, that such period
may be reduced or eliminated from time to time or at any time as determined by
the Board or Committee. Except as may otherwise be determined by the Board or
Committee, the Vesting Period for any RSU granted, awarded or credited pursuant
to section 4.2 the same as the Vesting Period of the RSU in respect of which
such additional RSUs are granted, awarded or credited.

 

2.2Interpretation

 

In and for the purposes of this Plan, except as otherwise expressly provided:

 

(a)“this Plan” means this Performance Share Unit Plan as it may from time to
time be modified, supplemented or amended and in effect;

 

(b)all references in this Plan to a designated “Article”, “section” or other
subdivision is to the designated Article, section or other subdivision of, this
Plan;

 

 4 

 

  

(c)the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Plan as a whole and not to any particular Article, section
or other subdivision of this Plan;

 

(d)the headings are for convenience only and do not form a part of this Plan and
are not intended to interpret, define or limit the scope, extent or intent of
this Plan or any provision hereof;

 

(e)the singular of any term includes the plural, and vice versa, the use of any
term is generally applicable to any gender and, where applicable, a body
corporate, the word “or” is not exclusive and the word “including” is not
limiting whether or not non limiting language is used;

 

(f)any reference to a statute includes such statute and the regulations made
pursuant thereto, with all amendments made thereto and in force from time to
time, and any statute or regulations that may supplement or supersede statute or
regulations; and

 

(g)where the time for doing an act falls or expires on a day which is not a
Business Day, the time for doing such act is extended to the next Business Day.

 

2.3Governing Law

 

This Plan will be governed by and construed in accordance with the laws of the
Province of British Columbia. The validity, construction and effect of this
Plan, any rules and regulations relating to this Plan, and any determination,
designation, notice, election or other document contemplated herein shall be
determined in accordance with the laws of the Province of British Columbia and
the laws of Canada applicable therein.

 

2.4Severability

 

If any provision or part of this Plan is determined to be void or unenforceable
in whole or in part, such determination shall not affect the validity or
enforcement of any other provision or part hereof.

 

2.5Language

 

The Corporation and the Participants confirm their desire that this document
along with all other documents including all notices relating hereto, be written
in the English language. La Corporation et les participants confirment leur
volonté que ce document de même que tous les documents, y compris tout avis, s’y
rattachant soient rédigés en anglais.

 

2.6Currency

 

Except where expressly provided otherwise, unless the Committee determines
otherwise, all references in this Plan to currency and all payments to be made
pursuant hereto shall be in U.S. currency. Unless the Committee otherwise
determines, any currency conversion required to be made hereunder from United
States dollars to a foreign currency, or vice versa, will be made at the Bank of
Canada noon rate of exchange on the relevant day.

 

 5 

 

  

ARTICLE 3

ELIGIBILITY AND AWARDS

 

3.1Eligibility and Grant of Awards

 

Subject to the terms and conditions of this Plan and any Board Guidelines or
Committee Guidelines, the Board or Committee may from time to time while this
Plan is in force;

 



(a)determine the Employees who may participate in this Plan and designate any
Employee as being a Participant under this Plan; and

 

(b)award or grant RSUs to any Participant and determine the number or value of
RSUs granted or awarded to each Participant, the vesting criteria (if any) and
vesting period and other terms, conditions and provisions applicable to such
award or grant or RSUs that are consistent with this Plan and that the Board or
Committee in its discretion determines to be appropriate.

 

3.2Terms and Conditions

 

Without limiting the generality of Section 3.1, subject to Section 6.2, for
greater certainty, pursuant to Section 3.1 the Board and Committee have
authority to determine, in their discretion, the Employees to whom RSUs may be
awarded or granted, the number or value of RSUs that are awarded or granted to
any Participant and the terms, conditions and provisions of any RSUs awarded or
granted, including, without limitation, (i) the time and manner in which any RSU
shall vest; (ii) applicable conditions and vesting provisions and Vesting Period
applicable to any RSUs; (iii) any additional conditions with respect to payment
or satisfaction of any RSUs following vesting of such RSUs; and (iv) any other
terms and conditions as the Board or Committee may in its discretion determine.

 

In making such determination, the Board or Committee shall consider the timing
of crediting RSUs to the Participant’s RSU Account and the vesting requirements
applicable to such RSUs to endeavour to ensure that the crediting of the RSUs
and the vesting requirements and payment to be made hereunder will not be
subject to the “salary deferral arrangement” rules under the Income Tax Act
(Canada) and any applicable provincial legislation.

 

3.3Service Period

 

Awards of RSUs may be made to Participants in respect of services to be
performed by the Participant in the current calendar year.

 

3.4Awards at any Time

 

The Board or Committee may make awards of RSUs at any time and from time to time
during any year while this Plan is in force, and such designations and awards
need not be made at the same time or times in any year as in any other year.

 

 6 

 

  

3.5Limitation on Rights

 

Except as expressly set out herein or in any Board Guidelines, Committee
Guidelines or any Grant Agreement or Grant Letter, nothing in the Plan or in any
of the Board Guidelines or Committee Guidelines or in any Grant Agreement or
Grant Letter nor any action taken hereunder shall confer on any Employee or
Participant any right to be awarded any RSUs or additional RSUs. Except as
expressly set out herein or in any Board Guidelines or Committee Guidelines,
there is no obligation for uniformity of treatment of Participants, or any group
of Employees and the Board or Committee shall have authority, in their absolute
discretion, to determine the Employees to whom RSUs are awarded and the number
or value of RSUs awarded to any Participant, which may reflect such matters as
the Board or Committee, in their absolute discretion, may consider. Any award of
RSUs made to any Participant shall not obligate the Board or Committee to make
any subsequent award to such Participant.

 

3.6Grant Agreements and Grant Letters

 

Each award or grant of RSUs shall be evidenced by a written agreement (a “Grant
Agreement”) between the Corporation and the Participant or a letter (a “Grant
Letter”) issued to a Participant by the Corporation, or, if the Board or
Committee so determines, all awards or grants of RSUs to any Participant in any
calendar year, or other period of 12 consecutive months (or such longer period
as may be determined by the Board or the Committee) may be evidenced by a Grant
Agreement or Grant Letter, issued annually (or in such other frequency as the
Board or Committee may determine), in each case in such form as may be
prescribed, specified or approved by the Board or Committee. A Participant will
not be entitled to any award of RSUs or any benefit of this Plan unless the
Participant agrees with the Corporation to be bound by the provisions of this
Plan. By entering into an agreement described in this Section 3.6, each
Participant shall be deemed conclusively to have accepted and consented to all
terms and conditions of this Plan and all actions or decisions made by the Board
or the Committee or any person to whom the Committee may delegate administrative
powers and duties hereunder, in relation to this Plan. The provisions of this
Plan shall also apply to and be binding on Beneficiaries, other legal
representatives, other beneficiaries and successors of each Participant. For
greater certainty, no certificate shall be issued with respect to any RSUs.

 

3.7Beneficiaries

 

A Participant may, by written notice or election delivered to the Corporate
Secretary of the Corporation, in such form and executed and delivered in such
manner as the Committee may from time to time determine, specify or approve (i)
designate one or more individuals to receive the benefits payable under this
Plan following the death of the Participant, and (ii) modify, alter, change or
revoke any such designation, subject always to the provisions and requirements
of applicable law. For greater certainty, the validity of such designation, or
any such modification, alteration, change or revocation, will be subject to the
laws of the jurisdiction of residence of the Participant.

 

 7 

 

  

3.8No Right to Hold Office

 

This Plan shall not be interpreted as either an employment agreement or a trust
agreement. Nothing in this Plan nor any Board Guidelines, Committee Guidelines
nor any Grant Agreement or Grant Letter nor any election made pursuant to this
Plan nor any action taken hereunder shall be construed as giving any Participant
the right to be retained in the continued employ or service of the Corporation
or any of its Affiliates, or, except as expressly set out herein, confer on any
Participant any right to be awarded any RSUs, or giving any Participant, any
Beneficiary, any dependent or relation as may be designed by a Participant by
testamentary instrument or otherwise, or any other person, the right to receive
any benefits not specifically expressly provided in this Plan nor shall it
interfere in any way with any other right of the Corporation or any Affiliate to
terminate the employment or service of any Participant at any time or to
increase or decrease the compensation of any Participant.

 

3.9No Representations

 

(a)The Corporation makes no representations or warranties to any Participant
with respect to this Plan or RSUs. Participants are expressly advised that the
value of any RSUs will, among other things, fluctuate with the trading price of
Common Shares.

 

(b)Participants agree to accept all risks associated with a decline in the
market price of Common Shares and all other risks associated with the holding of
RSUs.

 

3.10No Restriction on Corporate Action

 

Nothing contained in this Plan shall be construed to prevent the Corporation
from taking any corporate action which is determined by the Board or the
Committee to be appropriate or in the best interests of the Corporation, whether
or not such action would have an adverse effect on this Plan or any RSUs
credited under this Plan and no Participant nor any other person shall have any
claim against the Corporation as a result of any such action.

 

3.11Compensation Programs

 

Neither the adoption of this Plan nor any Board Guidelines or Committee
Guidelines nor the provisions of any Grant Agreement or Grant Letter nor any
election made pursuant to this Plan nor any action taken hereunder shall be
construed as any limitation on the power or authority of the Board or Committee,
subject to Applicable Law, to (i) amend, modify, alter or suspend the
compensation structure or programs of the Corporation for employees; or (ii)
adopt any compensation structure or programs, whether in replacement of, or in
substitution for any other compensation structure or program of the Corporation,
for employees or otherwise, including the grant or awarding of any “restricted
share units” or “performance share units” (whether on the same terms and
conditions as set out herein or otherwise), either generally or only in specific
cases.

 

 8 

 

  

3.12No Awards Following Last Day of Active Employment

 

Without limiting the generality of section 3.5, in the event any Participant
ceases to be Employed for any reason, notwithstanding any other provision
hereof, and notwithstanding any provision of any employment agreement between
any Participant and the Corporation or any Affiliate, such Participant shall not
have the right to be awarded any additional RSUs, and shall not be awarded any
RSUs pursuant to section 3.1 or section 4.2, after the last day of active
employment of such Participant on which such Participant actually performs the
duties of the Participant’s position, whether or not such Participant receives a
lump sum payment of salary or other compensation in lieu of notice of
termination, or continues to receive payment of salary, benefits or other
remuneration for any period following such last day of active employment.
Notwithstanding any other provision hereof, or any provision of any employment
agreement between any Participant and the Corporation or any Affiliate, in no
event will any Participant have any right to damages in respect of any loss of
any right to be awarded RSUs pursuant to section 3.1 or section 4.2 after the
last day of active employment of such Participant.

 

ARTICLE 4

RESTRICTED SHARE UNIT ACCOUNTS

 

4.1Restricted Share Unit Accounts

 

A notional account will be established for each Participant, to reflect such
Participant’s interest under this Plan. The account so established shall be (i)
credited with the number of RSUs (including, if applicable, fractional RSUs)
credited pursuant to section 3.1 and (ii) adjusted to reflect additional RSUs
(including, if applicable, fractional RSUs) credited pursuant to section 4.2,
and the cancellation of RSUs (including, if applicable, fractional RSUs) with
respect to which payments are made pursuant to section 6.1 or which fail to vest
as contemplated in Article 5 or Article 7. RSUs that fail to vest in a
Participant pursuant to Article 5 or Article 7, or that are paid out to the
Participant or the Participant’s Beneficiary or legal representatives, shall be
cancelled and cease to be recorded in the Participant’s RSU Account as of the
date on which such RSUs are forfeited or cancelled under this Plan or are paid
out, as the case may be. Each such account shall be established and maintained
for bookkeeping purposes only. Neither this Plan nor any of the accounts
established hereunder shall hold any actual funds or assets.

 

4.2Dividend Equivalents

 

The RSU Account of each Participant will be credited with additional RSUs
(including, if applicable, fractional RSUs) (“Dividend Equivalents”) on each
dividend payment date in respect of which Dividends are paid by the Corporation
on the Common Shares. Such Dividend Equivalents will be computed by dividing:
(i) the product obtained by multiplying the amount of the Dividend declared and
paid by the Corporation on the Common Shares on a per share basis by the number
of RSUs recorded in the Participant’s RSU account on the record date for the
payment of such Dividend, by (ii) the Fair Market Value of a Common Share on the
date the Dividend is paid by the Corporation, with fractional RSUs calculated
and rounded to two decimal places. Notwithstanding the foregoing, no additional
RSUs shall be credited to the account of one or more Participants pursuant to
this section 4.2 from and after the date on which the Participant ceases to be
Employed.

 

 9 

 

  

4.3Reorganization Adjustments

 

(a)In the event of any declaration of any stock dividend payable in securities
(other than a dividend which may be paid in cash or in securities at the option
of the holder of Common Shares), or any subdivision or consolidation of Common
Shares, reclassification or conversion of Common Shares, or any combination or
exchange of securities, merger, consolidation, recapitalization, amalgamation,
plan of arrangement, reorganization, spin off involving the Corporation or other
distribution (other than normal course cash dividends) of Corporation assets to
holders of Common Shares or any other similar corporate transaction or event,
which the Committee determines affects the Common Shares such that an adjustment
is appropriate to prevent dilution or enlargement of the rights of Participants
under this Plan, then, subject to any relevant resolutions of the Board (if
required in the opinion of the Corporation’s counsel) the Committee, in its sole
discretion, and without liability to any person, shall make such equitable
changes or adjustments, if any, as it considers appropriate, in such manner as
the Committee may consider equitable, to reflect such change or event including,
without limitation, adjusting the number of RSUs outstanding under this Plan,
provided that the value of the RSUs credited to a Participant’s RSU Account
immediately after such an adjustment shall not exceed the value of the RSUs
credited to such account immediately prior thereto.

 

(b)The Corporation shall give notice to each Participant in the manner
determined, specified or approved by the Committee of any change or adjustment
made pursuant to this section and, upon such notice, such adjustment shall be
conclusive and binding for all purposes.

 

(c)The Committee may from time to time adopt rules, regulations, policies,
guidelines or conditions with respect to the exercise of the power or authority
to make changes or adjustments pursuant to section 4.3(a). The Committee, in
making any determination with respect to changes or adjustments pursuant to
section 4.3(a), shall be entitled to impose such conditions as it considers or
determines necessary in the circumstances, including conditions with respect to
satisfaction or payment of all applicable taxes (including, but not limited to,
withholding taxes).

 

(d)The existence of outstanding RSUs shall not affect in any way the right or
power and authority of the Corporation or its shareholders to make or authorize
any alteration, recapitalization, reorganization or any other change in the
Corporation’s capital structure or its business or any merger, amalgamation,
combination or consolidation of or involving the Corporation, or to create or
issue any bonds, debentures, shares or other securities of the Corporation, or
the rights and conditions attaching thereto, or to amend the terms and
conditions or rights and restrictions thereof (ranking ahead of the Common
Shares or otherwise), or any right thereto, or to effect the dissolution or
liquidation of the Corporation or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding, whether of a
similar nature or character or otherwise.

 

 10 

 

  

ARTICLE 5

VESTING

 

5.1Vesting General

 

Subject to section 5.2, unless the Board or Committee otherwise determines, all
RSUs awarded pursuant to section 3.1 to any Participant shall vest at the time
and in the manner determined by the Board or Committee at the time of the award
or grant and shall be set out in (or in a Schedule or Exhibit to) the Grant
Agreement or Grant Letter evidencing the award of such RSUs, provided that,
subject to the provisions of Article 7, such Participant remains Employed by the
Corporation or an Affiliate at the expiry of the Vesting Period applicable to
such RSUs. For greater certainty, RSUs that have been granted or awarded to a
Participant and which do not vest in accordance with this Article 5 or Article
7, as applicable, shall be forfeited by the Participant and the Participant will
have no further right, title or interest in such RSUs and shall have no right to
receive any cash payment with respect to any RSU that does not become a vested
RSU. All RSUs referred to in section 4.2 shall vest at the time when the RSUs in
respect of which such Dividend Equivalents were credited vest. Except where the
context requires otherwise, each RSU which vests pursuant to this section 5.1
shall be referred to as a “Vested Restricted Share Unit” or “Vested RSU” and
collectively as “Vested Restricted Share Units” or “Vested RSUs”.

 

5.2Waiver of Vesting Conditions

 

Subject to section 6.4, the Board or Committee may, in its discretion, waive any
restrictions with respect to vesting criteria, conditions, limitations or
restrictions with respect to any RSUs granted or awarded to any Participant
(including reducing or eliminating any Vesting Period originally determined) and
may, in its discretion, at any time permit the acceleration of vesting of any or
all RSUs or determine that any RSU has vested, in whole or in part, all in such
manner and on such terms as may be approved by the Board or Committee, where in
the opinion of the Board or Committee it is reasonable to do so and does not
prejudice the rights of the Participant under the Plan.

 

ARTICLE 6
PAYMENT FOLLOWING VESTING

 

6.1Payment Following Vesting

 

Subject to Article 7, following vesting of any RSU recorded in any Participant’s
RSU Account, the Corporation will pay the Participant a cash payment in an
amount equal to the number of such Vested RSUs multiplied by the Fair Market
Value of one Common Share as at the date of vesting, payable by a lump sum
payment in cash, net of all Applicable Tax. Notwithstanding the foregoing, if at
the date of vesting of any RSUs, a Participant or the Corporation may be in
possession of undisclosed material information regarding the Corporation, or on
such date of vesting, pursuant to any insider or securities trading policy of
the Corporation, the ability of a Participant or the Corporation to trade in
securities of the Corporation may be restricted, the Committee may, in its
discretion, determine that the cash payment to be paid to any Participant in
respect of any Vested RSUs shall be an amount equal to the number of Vested RSUs
multiplied by the Fair Market Value of one Common Share as at such date,
following the date of vesting, which is after the later of (i) the date on which
the Participant or the Corporation is no longer in possession of material
undisclosed information and (ii) the date on which the ability of the
Participant or the Corporation to trade in securities of the Corporation is not
restricted, as may be determined by the Committee.

 

 11 

 

  

6.2Restriction

 

For greater certainty, no terms or conditions determined by the Board or the
Committee pursuant to section 3.1 or 3.2 may have the effect of causing payment
of the value of a RSU to a Participant, or the personal representatives of a
Participant, after December 31 of the third calendar year following the calendar
year in respect of which such RSU (or, in the case of any additional RSU
credited pursuant to section 4.2, the RSU in respect of which such additional
RSU was credited) was granted or awarded.

 

6.3Time of Payment

 

Subject to section 6.2, amounts payable pursuant to section 6.1 will be paid as
soon as practicable following the end of the month in which the RSUs vest after
the Corporation has determined the number of RSUs that have vested.
Notwithstanding the foregoing, if payment of any amount pursuant to this section
6.3 would otherwise occur at any time during which a Participant may be in
possession of undisclosed material information regarding the Corporation, or at
any time during which, pursuant to any insider or securities trading policy of
the Corporation, the ability of a Participant to trade in securities of the
Corporation may be restricted, unless the Committee otherwise determines,
payment will be postponed to the date which is five days after the later of (i)
the date on which the Participant is no longer in possession of material
undisclosed information or (ii) the date on which the ability of the Participant
to trade in securities of the Corporation is not restricted.

 

6.4U.S. Participants

 

(a)It is intended that this Plan, and RSUs granted hereunder, and payments made
pursuant to this Plan, shall comply with, or qualify for an exemption from, the
requirements of Section 409A and shall be construed consistently therewith and
interpreted in a manner consistent with that intention.

 

(b)Subject to section 6.4(c), the Committee will not, pursuant to section 5.2,
waive any restrictions with respect to vesting criteria, limitations or
restrictions in respect of any RSUs granted to any U.S. Participant that, absent
such waiver, would not vest prior to the Participant ceasing to be an Employee,
where, to the knowledge of the Committee, absent such waiver, this Plan, the
RSUs granted to any U.S. Participant, and any payment to be made pursuant to
this Plan in respect thereof, would comply with, or qualify for an exemption
from, the requirements of Section 409A, but would not, as a result of such
waiver comply with, or qualify for an exemption from, the requirements of
Section 409A.

 

 12 

 

  

(c)Notwithstanding the foregoing, or any other provision of this Plan, and
without limiting the generality of section 9.7(b), the Corporation and its
Affiliates make no undertaking to preclude Section 409A from applying to this
Plan or any RSUs granted hereunder, and none of the Corporation, any of its
Affiliates, the Board, the Committee, nor any member thereof, nor any officer,
employee or other representative of the Corporation or any Affiliate shall have
any liability to any U.S. Participant, or any Beneficiary or other person, if
any RSU that is intended to be exempt from, or compliant with, Section 409A is
not so exempt or compliant, or for any action taken by the Committee pursuant to
the provisions of this Plan, including, without limitation, sections 5.2 and
6.1, and have no liability to any Participant for any taxes, interest or
penalties resulting from any non-compliance with the requirements of Section
409A, and without limiting the generality of section 9.9, U.S. Participants (and
their Beneficiaries and legal representatives) shall at all times be solely
responsible for payment of all taxes, interest and penalties under Section 409A
or as a result of any non-compliance with the requirements of Section 409A.

 

(d)All payments under the Plan to a U.S. Participant in respect of any RSUs
granted to a U.S. Participant will be made no later than the 15th day of the
third month after the taxation year of the Corporation in which such RSUs vest.

 

ARTICLE 7

TERMINATION

 

7.1Termination Without Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of a Participant’s employment with the Corporation or an Affiliate
other than for Cause, including termination by the Corporation or an Affiliate
of the Corporation of a Participant’s employment (i) following the making of a
declaration of a court of competent jurisdiction that the Participant is
incapable of managing the Participant’s own affairs by reason of mental
infirmity or the appointment of a committee to manage such Participant’s
affairs, or (ii) following the Participant becoming substantially unable, by
reason of a condition of physical or mental health, for a period of three
consecutive months or more, or at different times for more than six months in
any one calendar year, to perform the duties of the Participant’s position, all
unvested Restricted Share Units recorded in such Participant’s RSU Account shall
continue to vest as contemplated in this Plan and:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in such Participant’s
RSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in the Participant’s RSU
Account as at the last day of active employment of the Participant that vest
after the last day of active employment of such Participant, provided that the
payment provided pursuant to section 6.1 shall be prorated to reflect the
percentage of the Vesting Period which the period, commencing on the Grant Date
and ending on the last day of active employment of such Participant, bears to
the Vesting Period.

 

 13 

 

  

For purposes of the calculation in section 7.1(b), if the last day of active
employment occurs other than on the last day of any month, it shall be deemed to
have occurred as of the last day of the month during which the last day of
active employment occurred. In addition, as contemplated in section 7.6, except
as may be otherwise determined by the Board or the Committee, any Period of
Absence during any Vesting Period, prior to the date of termination of the
Participant’s employment with the Corporation or an Affiliate, shall be
considered as active employment for the purposes of section 7.1(b).

 

7.2Termination with Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of a Participant’s employment for Cause:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in such Participant’s
RSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)all RSUs recorded in the Participant’s RSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

7.3Resignation

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the voluntary termination by any
Participant of such Participant’s employment with the Corporation or an
Affiliate other than as a result of the retirement of the Participant in
accordance with the normal retirement policy of the Corporation (or, if
applicable, an Affiliate):

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in such Participant’s
RSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)all RSUs recorded in the Participant’s RSU Account as at the last day of
active employment of such Participant that had not vested prior to the last day
of active employment of such Participant shall not vest and shall be forfeited
and cancelled without payment.

 

 14 

 

  

7.4Retirement

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by any Participant of
such Participant’s employment with the Corporation or an Affiliate as a result
of the Retirement of the Participant, all unvested RSUs recorded in the
Participant’s RSU Account shall continue to vest as contemplated in this Plan
and:

 

(a)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in such Participant’s
RSU Account as at the last day of active employment of such Participant that had
vested as at the last day of active employment of such Participant; and

 

(b)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 in respect of all RSUs recorded in the Participant’s RSU
Account as at the last day of active employment of the Participant (and, if
applicable, any RSUs referred to in section 4.2 credited to the Participant’s
RSU Account after such last day of active employment in relation to any RSUs
recorded in such Participant’s RSU Account as at such last day of active
employment) that vest after the last day of active employment of such
Participant.

 

7.5Death

 

Except as otherwise determined by the Board or Committee from time to time, in
its sole discretion, in the event of termination of a Participant’s employment
with the Corporation or an Affiliate as a result of the death of the
Participant, all unvested RSUs recorded in the Participant’s RSU Account shall
continue to vest as contemplated in this Plan and:

 

(a)the Beneficiary or legal representatives of the Participant will be entitled
to receive payment pursuant to the provision of Article 6 in respect of all RSUs
recorded in such Participant’s RSU Account as at the date of death that had
vested as at the date of death; and

 

(b)the Beneficiary or legal representative of the Participant will be entitled
to receive payment pursuant to the provisions of Article 6 in respect of all
RSUs recorded in the Participant’s RSU Account as at the date of death (and, if
applicable, any RSUs referred to in section 4.2 credited to the Participant’s
RSU Account after the date of death in relation to any RSUs recorded in such
Participant’s RSU Account as at the date of death) that vest after the date of
death.

 

7.6Periods of Absence

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event that during any Vesting Period for any
unvested RSUs recorded in any Participant’s RSU Account a Participant
experiences one or more Periods of Absence, whether or not the Participant
receives salary from the Corporation or an Affiliate during such Period of
Absence, subject to the provisions of section 7.1, 7.2, 7.3, 7.4, 7.5 or 7.7,
any Period of Absence during any Vesting Period shall be considered as active
employment for the purposes of Article 6 and this Article 7, and all unvested
RSUs recorded in such Participant’s RSU Account shall continue to vest as
contemplated in this Plan and the Participant will be entitled to receive
payment pursuant to the provisions of Article 6 in respect of all RSUs recorded
in the Participant’s RSU Account that vest as provided in the Plan.

 

 15 

 

  

7.7Transfer of Employment

 

A Participant ceasing to be an employee of the Corporation or of an Affiliate
shall not be considered a termination of employment for the purposes of this
Plan so long as the Participant continues to be an employee of the Corporation
or of an Affiliate.

 

ARTICLE 8

NO RIGHTS AS SHAREHOLDER

 

8.1No Rights as holder of Common Shares

 

For greater certainty, nothing in this Plan, the Board Guidelines, the Committee
Guidelines, any Grant Agreement or Grant Letter, nor any election made pursuant
to this Plan nor any action taken hereunder shall confer on any Participant any
claim or right to be issued Common Shares, on account of RSUs credited to the
Participant’s RSU Account or otherwise, and under no circumstances will RSUs
confer on any Participant any of the rights or privileges of a holder of Common
Shares including, without limitation, the right to exercise any voting rights,
dividend entitlement, rights of liquidation or other rights attaching to
ownership of Common Shares. For greater certainty, unless the Board or Committee
otherwise determines, the RSUs shall not be considered equivalent to Common
Shares for purposes of determining whether a Participant is complying with or
satisfying any share ownership guidelines that may be adopted by the Board or
any committee of the Board from time to time.

 

ARTICLE 9

ADMINISTRATION OF PLAN

 

9.1Administration

 

Unless otherwise determined by the Board or as otherwise specified herein:

 

(a)this Plan will be administered by the Committee; and

 

(b)subject to section 6.2, the Committee will have full power and authority to
administer this Plan and exercise all the powers and authorities granted to it
under this Plan or which it, in its discretion, considers necessary or desirable
in the administration of this Plan, including, but not limited to, the authority
to:

 

(i)construe and interpret any provision hereof and decide all questions of fact
arising in connection with such construction and interpretation; and

 



 16 

 

 

(ii)make such determinations and take all steps and actions as may be directed
or permitted by this Plan and take such actions or steps in connection with the
administration of this Plan as the Committee, in its discretion, may consider or
determine are necessary or desirable.

 

9.2Delegation

 

(a)The Committee, in its discretion, may delegate or sub-delegate to the
Corporation, any director, officer or employee of the Corporation or any third
party service provider which may be retained from time to time by the
Corporation, such powers and authorities to administer this Plan and powers and
authorities and responsibilities in connection with the administration of this
Plan or administrative functions under this Plan and to act on behalf of the
Committee and in accordance with the determinations of the Committee and
Committee Guidelines to administer this Plan and implement decisions of the
Committee and the Board as the Committee may consider desirable and determine
the scope of such delegation or sub-delegation in its discretion.

 

(b)Subject to the power and authority of the Board or Committee as set out
herein, and any Board Guidelines or Committee Guidelines from time to time
established and in effect, the executive officers of the Corporation shall have
power and authority to administer this Plan, under the authority of the
Committee, as its delegate, and have power to make recommendations to the
Committee in the exercise of its powers and authority hereunder.

 

9.3Employment of Agents

 

The Corporation may from time to time employ persons to render advice with
respect to this Plan and appoint or engage accountants, lawyers or other agents,
including any third party service provider or personnel it may consider
necessary or desirable for the proper administration of this Plan. Without
limiting the generality of the foregoing, the Corporation may appoint or engage
any administrator or administrative agent as the Committee may approve from time
to time to assist in the administration of this Plan and to provide record
keeping, statement distribution and communication support for this Plan.

 

9.4Record Keeping

 

The Corporation shall keep, or cause to be kept, accurate records of all
transactions hereunder in respect of Participants and RSUs credited to any
Participant’s RSU Account. The Corporation may periodically make or cause to be
made appropriate reports to each Participant concerning the status of the
Participant’s RSU Account in such manner as the Committee may determine or
approve and including such matters as the Committee may determine or approve
from time or as otherwise may be required by Applicable Laws.

 

 17 

 

  

9.5Board Guidelines

 

The Board, in its discretion, may from time to time adopt, establish, approve,
amend, suspend, rescind, repeal or waive such rules, regulations, policies,
guidelines and conditions (“Board Guidelines”) in relation to the administration
of this Plan as the Board, in its discretion, may determine are desirable,
within any limits, if applicable, imposed under Applicable Laws.

 

9.6Committee Guidelines

 

Subject to the exercise by the Board of the powers and authority of the Board as
set out herein, and the Board Guidelines from time to time established and in
effect, the Committee may from time to time adopt, establish, amend, suspend,
rescind or waive such rules, regulations, policies, guidelines and conditions
(“Committee Guidelines”) for the administration of this Plan, including
prescribing, specifying or approving forms or documents relating to this Plan,
as the Committee, in its discretion, may determine are desirable, within any
limits, if applicable, imposed under Applicable Laws, including, without
limitation, in order to comply with the requirements of this Plan or any Board
Guidelines or in order to conform to any law or regulation or to any change in
any law or regulation applicable to this Plan.

 

9.7Interpretation and Liability

 

(a)Any questions arising as to the interpretation and administration of this
Plan may be determined by the Committee. Absent manifest error, the Committee’s
interpretation of this Plan, and any determination or decision by the Board or
the Committee and all actions taken by the Board or the Committee or any person
to whom the Committee may delegate administrative duties and powers hereunder,
pursuant to the powers vested in them, shall be conclusive and binding on all
parties concerned, including the Corporation and each Participant and his or her
Beneficiaries and legal representatives. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in this Plan in such manner
and to such extent as the Committee may determine is necessary or advisable. The
Committee may as to all questions of accounting rely conclusively upon any
determinations made by the auditors or accountants of the Corporation.

 

(b)Neither the Board, the Committee, nor any member thereof, nor any officer,
employee or other representative of the Corporation, nor any third party service
provider which may be retained from time to time by the Corporation in
connection with the administration of this Plan or administrative functions
under this Plan, nor any officer, employee, agent or other representative of any
such service provider, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with this Plan
and the Board, the Committee, their members and the officers and employees and
agents and other representatives of the Corporation and any such third party
service provider (and any agents or nominees thereof) shall be entitled to
indemnification by the Corporation in respect of any claim, loss, damage or
expense (including legal fees and disbursements) arising therefrom to the
fullest extent permitted by laws.

 

 18 

 

  

9.8Legal Compliance

 

(a)The administration of this Plan, including, without limitation, crediting of
RSUs and payment or satisfaction of RSUs, shall be subject to compliance with
Applicable Laws.

 

(b)Without limiting the generality of the foregoing or any other provision
hereof, the Corporation may require such documentation or information from
Participants, and take such actions (including disclosing or providing such
documentation or information to others), as the Committee or any executive
officer of the Corporation may from time to time determine are necessary or
desirable to ensure compliance with all applicable laws and legal requirements,
including all Applicable Laws and any applicable provisions of the Income Tax
Act (Canada), the United States Internal Revenue Code of the United States of
America and the rules and authority thereunder, or income tax legislation of any
other jurisdiction, as the same may from time to time be amended, the terms of
this Plan and any agreement, indenture or other instrument to which the
Corporation is subject or is a party.

 

(c)Each Participant shall acknowledge and agree (and shall be conclusively
deemed to have so acknowledged and agreed by executing any Grant Agreement or
Grant Letter) that the Participant will, at all times, act in strict compliance
with Applicable Laws and all other rules and policies of the Corporation,
including any insider trading policy of the Corporation in effect at the
relevant time, applicable to the Participant in connection with this Plan and
will furnish to the Corporation all information and documentation or
undertakings as may be required to permit compliance with Applicable Laws.

 

(d)Without limiting the generality of the foregoing, to the extent possible,
Applicable Laws may impose reporting or other obligations on the Corporation or
Participants in relation to this Plan, which requirements may, for example,
require the Corporation or Participants to identify holders of RSUs, or report
the interest of Participants in RSUs. In addition, to assist Participants with
their reporting obligations and to communicate information about awards to the
market, the Corporation may (but shall not be obliged to) disclose the existence
and material terms of this Plan and RSUs credited hereunder in information
circulars or other publicly filed documents and file issuer grant reports in
respect of awards of RSUs pursuant to insider reporting requirements under
Applicable Laws.

 

(e)Each Participant shall provide the Corporation with all information
(including personal information) and undertakings as may be required in
connection with the administration of this Plan and compliance with Applicable
Laws and applicable provisions of income tax laws. The Corporation may from time
to time disclose or provide access to such information to any administrator or
administrative agent or other third party service provider that may be retained
from time to time by the Corporation, in connection with the administration of
this Plan or administrative functions under this Plan and, by participating in
this Plan, each Participant acknowledges, agrees and consents to information
being disclosed or provided to others as contemplated in this section 9.8.

 

 19 

 

  

9.9Compliance with Income Tax Requirements

 

(a)In taking any action hereunder, or in relation to any rights hereunder, the
Corporation and each Participant shall comply with all provisions and
requirements of any income tax legislation or regulations of any jurisdiction
which may be applicable to the Corporation or Participant, as the case may be.

 

(b)The Corporation and, if applicable, Affiliates, may withhold, or cause to be
withheld, and deduct, or cause to be deducted, from any payment to be made under
this Plan, or any other amount payable to a Participant, a sufficient amount to
cover withholding of any taxes required to be withheld by any Canadian or
foreign federal, provincial, state or local taxing authorities or other amounts
required by law to be withheld in relation to awards and payments contemplated
in this Plan.

 

(c)The Corporation may adopt and apply such rules and requirements and may take
such other action as the Board or Committee may consider necessary, desirable or
advisable to enable the Corporation and Affiliates and any third party service
provider (and their agents and nominees) and any Participant to comply with all
federal, provincial, foreign, state or local laws and obligations relating to
the withholding of tax or other levies or compensation and pay or satisfy
obligations relating to the withholding or other tax obligations in relation to
RSUs (including Dividend Equivalents), distributions or payments contemplated
under this Plan.

 

(d)Each Participant (or the Participant’s Beneficiary or legal representatives)
shall bear any and all income or other tax imposed on amounts paid or
distributed to the Participant (or the Participant’s Beneficiary or legal
representatives) under this Plan. Each Participant (or the Participant’s
Beneficiary or legal representatives) shall be responsible for reporting and
paying all income and other taxes applicable to or payable in respect of RSUs
credited to the Participant’s RSU Account (including RSUs credited as Dividend
Equivalents).

 

(e)Notwithstanding any other provision of this Plan, any Board Guidelines or
Committee Guidelines or any Grant Agreement or Grant Letter or any election made
pursuant to this Plan, the Corporation does not assume any responsibility for
the income or other tax consequences for Participants under this Plan or in
respect of amounts paid to any Participant (or the Participant’s Beneficiary or
legal representatives) under this Plan.

 

(f)If the Board or Committee or any executive officer of the Corporation so
determines, the Corporation shall have the right to require, prior to making any
payment under this Plan, payment by the recipient of the excess of any
applicable Canadian or foreign federal, provincial, state, local or other taxes
over any amounts withheld by the Corporation, in order to satisfy the tax
obligations in respect of any payment under this Plan.

 

 20 

 

  

(g)If the Corporation does not withhold from any payment, or require payment of
an amount by a recipient, sufficient to satisfy all income tax obligations, the
Participant (or the Participant’s Beneficiary or legal representatives) shall
make reimbursement, on demand, in cash, of any amount paid by the Corporation in
satisfaction of any tax obligation.

 

(h)The obligations of the Corporation to make any payment under this Plan shall
be subject to currency or other restrictions imposed by any government or under
any applicable laws.

 

9.10Unfunded Obligation

 

The obligation to make payments that may be required to be made under this Plan
will be an unfunded and unsecured obligation of the Corporation. This Plan, or
any provision hereunder, shall not create (or be construed to create) any trust
or other obligation to fund or secure amounts payable under this Plan in whole
or in part and shall not establish any fiduciary relationship between the
Corporation (or the Board, the Committee, or any other person) and any
Participant or any other person. Any liability of the Corporation to any
Participant with respect to any payment required to be made under this Plan
shall constitute a general, unfunded, unsecured obligation, payable solely out
of the general assets of the Corporation, and no term or provision in this Plan,
the Board Guidelines, the Committee Guidelines nor any Grant Agreement or Grant
Letter nor any election made pursuant to this Plan nor any action taken
hereunder shall be construed to give any person any security, interest, lien or
claim against any specific asset of the Corporation. To the extent any person,
including a Participant, holds any rights under this Plan, such rights shall be
no greater than the rights of an unsecured general creditor of the Corporation.

 

9.11Amendment, Suspension, Termination

 

(a)Subject to sections 6.3, 6.4 and 9.11(b), the Board or Committee may from
time to time amend this Plan in any manner without the consent or approval of
any Participant. For greater certainty, without limiting the generality of the
foregoing, the Board or Committee may amend this Plan as they consider necessary
or appropriate to ensure this Plan continues to comply with Section 409A and the
guidance thereunder. Notwithstanding any other provision of this Plan, no
consent to any amendment, suspension or termination of this Plan that adversely
affects RSUs previously credited to a U.S. Participant under Section 409A shall
be required if such amendment, suspension or termination is considered by the
Committee, on the advice of counsel, to be necessary or desirable to avoid
adverse U.S. tax consequences to the U.S. Participant. No provisions of this
Plan nor amendment to this Plan may permit the acceleration of payments under
this Plan to any U.S. Participant contrary to the provisions of Section 409A.

 

(b)Unless required by Applicable Laws, no amendment contemplated in section
9.11(a) shall adversely affect the rights of any Participant at the time of such
amendment with respect to RSUs credited to such Participant’s RSU Account at the
time of such amendment without the consent of the affected Participant. Subject
to sections 6.3 and 6.4, the Board or Committee may from time to time in its
discretion, with the consent of a Participant, amend, vary, modify or in any
other way change the entitlement of that Participant or any provisions of this
Plan as applicable to that Participant.

 

 21 

 

  

(c)The Board or Committee may at any time and from time to time suspend, in
whole or in part, or terminate, this Plan.

 

(d)If the Board or Committee terminates this Plan, no new RSUs will be credited
to any Participant, but previously credited RSUs shall remain outstanding, be
entitled to Dividend Equivalents as provided under section 4.2, and be paid in
accordance with the terms and conditions of this Plan existing at the time of
termination. This Plan will finally cease to operate for all purposes when the
last remaining Participant receives payment in satisfaction of all RSUs recorded
in such Participant’s RSU Account, or such RSUs terminate as a result of not
vesting. The full powers of the Board and the Committee as provided for in this
Plan will survive the termination of this Plan until the last remaining
Participant receives payment in satisfaction of all RSUs recorded in such
Participant’s RSU Account, or such RSUs terminate as a result of not vesting.

 

9.12Costs

 

Unless otherwise determined by the Board or Committee, the Corporation will be
responsible for all costs relating to the administration of this Plan.

 

9.13No Assignment

 

(a)Subject to the right of a Participant to designate one or more Beneficiaries
entitled to receive benefits under this Plan following the death of the
Participant as expressly set out herein, unless the Board or Committee
specifically determines otherwise, no Participant may assign or transfer any
right or interest under this Plan or any right to payment or benefit under this
Plan or any RSUs granted hereunder, whether voluntarily or involuntarily, by
operation of law (including in the event of bankruptcy or insolvency) or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy, except to the extent otherwise required by Applicable Laws, and
except by will or by the laws of succession or descent and distribution. Except
as required by law, the right to receive a payment or benefit under this Plan is
not capable of being subject to attachment or legal process for the payment of
any debts or obligations or any Participant.

 

(b)Except as hereafter provided, during the lifetime of a Participant, amounts
payable under this Plan to a Participant shall be payable only to such
Participant. In the event of death of a Participant, any amount payable under
this Plan pursuant to section 6.1 shall be paid to the Beneficiaries or personal
representatives of such Participant and any such payment shall be a complete
discharge of the Corporation therefor. In the event a Participant is incapable
of managing the Participant’s own affairs by reason of mental infirmity, any
amount payable under this Plan may be paid to the person charged or appointed by
law to administer the Participant’s affairs.

 

 22 

 

 

